Exhibit 10.1

 

September 27, 2010

 

HAND DELIVERED

 

WITHOUT PREJUDICE

 

Paul Amirault

83 Woodhaven Road SW,

Calgary, AB.  T2W 5P2

 

Dear Mr. Amirault:

 

Re:          Settlement Agreement

 

Further to our recent discussions, and our meeting on September 15, 2010 we
confirm that Niska Partners Management ULC, including Niska Gas Storage Partners
LLC, and its related and affiliated entities, (collectively, the “Company”) is
prepared to make a without prejudice offer of settlement with respect to the
termination of your employment on the terms and conditions as outlined below
(the “Settlement Agreement”):

 

1.                                       Your employment with the Company will
terminate on November 15, 2010 (the “Termination Date”).

 

2.                                       The Company will pay you all accrued
vacation pay, wages and benefits owed, less the applicable statutory deductions,
up to and including the Termination Date.

 

3.                                       The Company will pay you a lump sum
amount of $300,000.00, less applicable statutory deductions, payable on
January 4, 2011 in lieu of any and all further amounts owing to you for any
severance or any other payments related to the termination of your employment
with the Company.

 

4.                                       The Company will agree to allow you to
keep your “B Unit” ownership of 21,624.8 units comprised of 7,564.8 units of
Niska GS Holdings US L.P. and 14,060.0 units of Niska GS Holdings Canada, L.P.
and covenants that it shall not seek to unilaterally repurchase such B Units. 
The Company will also agree to allow you to keep your “A Unit” ownership of
1632.29 units comprised of 482.14 units of Niska GS Holdings US L.P. and 1150.15
units of Niska GS Holdings Canada, L.P. and covenants that it shall not seek to
unilaterally repurchase such A Units (paragraph 2, 3 and 4 herein collectively
referred to as the (the “Settlement Payment”);

 

5.                                       You will be required to return all
Company property to Darren Brown, HR Manager, by the close of business on the
Termination Date.

 

--------------------------------------------------------------------------------


 

6.                                       In consideration for the Settlement
Payment, you acknowledge and agree that for eighteen (18) months following the
Termination Date, you will not, without the prior written consent of the
Company, for any reason, either directly or indirectly, either alone or in
conjunction with any other person or persons:

 

(i)                       initiate contact with any current or former customer
or supplier of the Company for the purpose of soliciting, inducing, or
attempting to solicit or induce, such customers or suppliers to become a
customer or supplier of any business venture which directly or indirectly
competes with the Business of the Company; or

 

(ii)                    initiate contact with any employee, executive or
independent contractor of the Company, or any person who held such position in
the 12 months immediately preceding the Termination Date, for the purpose of
offering employment or business opportunities with any person or entity other
than the Company; or

 

(iii)                 enter into, participate in, or otherwise take part in the
conduct, consulting, operation or management of any business that carries on or
is engaged in, any business that is the same or substantially similar to the
Business of the Company, or advise, consult, participate in or permit your name
to be used or employed by any person engaged in or concerned with or interested
in any business that is the same as or substantially similar to the Business of
the Company.  For clarity, it is permitted that you participate in or otherwise
take part in the conduct, consulting, operation or management of businesses
carried on by a person that also owns, directly or indirectly, businesses the
same or substantially similar to the Business of the Company, provided that you
do not participate or take part in those businesses that are the same or
substantially similar to the Business of the Company.

 

For purposes hereof, the “Business of the Company” shall mean the business
relating to development, operation, ownership, management or oversight of
natural gas storage facilities and natural gas storage projects (whether in
development or in operation) in the Province of Alberta and the State of
California, carried on by the Company or any of its parent(s), owners,
affiliates or related entities.

 

7.                                       You agree that all restrictions
contained in Section 6 are reasonable, valid and necessary protections of the
Company’s proprietary business interests and hereby waive any and all defences
to the strict enforcement thereof by the Company.  Further, you acknowledge and
agree that the Company will suffer irreparable harm if you breach any of the
obligations under Section 6 of this Settlement Agreement, and that monetary
damages would be impossible to quantify and inadequate to compensate the Company
for such a breach.  Accordingly, you agree that in the event of a breach, or a
threatened breach, by you of any of the provisions of Section 6, the Company
shall be entitled to obtain, in addition to any other rights, remedies or
damages available to the Company at law or in equity, an interim and permanent
injunction, without having to prove damages, in order

 

2

--------------------------------------------------------------------------------


 

to prevent or restrain any such breach, or threatened breach, by you, or by any
or all of your partners, employers, employees, servants, agents, representatives
and any other persons directly or indirectly acting for, or on behalf of, or
with, you, and that the Company shall be entitled to all of its costs and
expenses incurred in obtaining such relief including actual solicitor and client
legal costs and disbursements.

 

Please note that this settlement offer, including the Settlement Payment
outlined above, is conditional on your execution of this Settlement Agreement
and the attached Release & Confidentiality Agreement (the “Release”), thereby
releasing the Company from any and all claims, causes of action, demands,
obligations, agreements, promises, liability, damages, costs and fees arising
out of or relating to your employment.  This Release includes the termination of
your employment and the termination of all benefits relating to your
employment.  Please note that the Company’s direct contributions to your benefit
provider will cease as of the Termination Date.  You will be solely responsible
for arranging for continued coverage by contacting Sun Life at 1-877-893-9893 to
discuss health care options and Sun Life Financial at 1-866-733-8612 to discuss
your Sun life Financial options.

 

This Settlement Agreement and the attached Release shall be construed and
enforced in accordance with the laws of the Province of Alberta and constitute
the entire agreement between you and the Company, superseding and replacing any
and all prior agreements, undertakings, representations or negotiations
pertaining to the subject matter of this settlement.

 

Please take the opportunity to review this letter and the attached Release with
counsel.  By executing this letter you hereby acknowledge and agree that you
have read and understand the terms of this letter and that you have had an
opportunity to seek independent legal advice prior to entering into this
Settlement Agreement.

 

3

--------------------------------------------------------------------------------


 

The Company’s offer of settlement remains open until September 30, 2010 at
4:00 p.m. Mountain Time.  You can elect to accept the settlement conditions
contained in this Settlement Agreement by executing a copy of this letter and
the attached Release, and returning them to Darren Brown, HR Manager, by the
above noted date.

 

Yours truly,

 

 

 

Niska Partners Management ULC

 

 

 

 

 

/s/ Jason A. Dubchak

 

Jason A. Dubchak

 

VP, General Counsel & Corporate Secretary

 

 

 

 

 

Niska GS Holdings Canada, L.P.

 

 

 

 

 

/s/ Jason A. Dubchak

 

Jason A. Dubchak

 

VP, General Counsel & Corporate Secretary

 

 

 

 

 

Niska GS Holdings US L.P.

 

 

 

 

 

/s/ Jason A. Dubchak

 

Jason A. Dubchak

 

VP, General Counsel & Corporate Secretary

 

 

“I accept the terms and conditions of settlement contained in this Settlement
Agreement and the attached Release & Confidentiality Agreement.

 

Dated the 27th day of September, 2010.”

 

 

/s/ Paul Amirault

 

Paul Amirault

 

 

4

--------------------------------------------------------------------------------


 

RELEASE AND CONFIDENTIALITY AGREEMENT

 

1.                                       RELEASE

 

IN CONSIDERATION of (i) the sum of $300,000.00, less applicable statutory
deductions, payable on January 4, 2011; (ii) the retention of your existing B
Unit ownership of 21,624.8 B Units comprised of 7,564.8 units of Niska GS
Holdings US L.P. and 14,060.0 units of Niska GS Holdings Canada, L.P.; and
(iii) the retention of your existing A Unit ownership of 1632.29 A Units
comprised of 482.14 Units of Niska GS Holdings US L.P. and 1150.15 Units of
Niska GS Holdings Canada, L.P.; and other good and valuable consideration, paid
to me by NISKA PARTNERS MANAGEMENT ULC, I, Paul Amirault, of Calgary, Alberta,
do for myself, and my heirs, executors, administrators, trustees, successors and
assigns, (hereinafter collectively referred to as “I”), forever release, remise
and discharge NISKA PARTNERS MANAGEMENT ULC, its parent companies, subsidiaries
and affiliates and all associated officers, directors, employees, agents,
insurers, predecessors, successors and assigns (hereinafter collectively
referred to as the “Company”), jointly and severally from any and all actions,
causes of actions, contracts, (whether express or implied), claims and demand
for damages, loss or injury, suits, debts, sums of money, expenses, interest,
costs and claims of any and every kind and nature whatsoever, at law or in
equity, which against the Company, I ever had, now have, or can hereafter have
by reason of or existing out of any causes whatsoever existing up to and
inclusive of November 15, 2010 (the “Termination Date”), including but without
limiting the generality of the foregoing:

 

5

--------------------------------------------------------------------------------


 

(a)                                  my employment with the Company;

 

(b)                                 my ceasing to be employed with the Company;
and

 

(c)                                  any and all claims for damages, salary,
wages, termination pay, severance pay, vacation pay, commissions, bonuses,
expenses, allowances, incentive payments, insurance or any other benefits
arising out of my employment with the Company.

 

Notwithstanding the foregoing, excepted from this Release and Confidentiality
Agreement is any claim I might have for indemnification for any claims made
against me by third parties solely as a result of my position as a senior
officer of the Company; or pursuant to the provisions of any policy of insurance
obtained by the Company for providing coverage for errors and omissions claims
made against its officers and directors.  All such claims shall be excepted to
the extent that such claims would be covered by the Company’s errors and
omissions insurance coverage and excepted only to the extent that such actions
were conducted by me in the course and scope of my employment.

 

2.                                       NO ADMISSION

 

I acknowledge that the satisfactory arrangements made between me and the Company
do not constitute any admission of liability by or on behalf of the Company.

 

3.                                       EMPLOYMENT STANDARDS

 

I acknowledge receipt of all wages, overtime pay, vacation pay and general
holiday pay and I further reconfirm that there are no entitlements, overtime pay
or wages due and owing to myself by the Company.

 

4.                                       EMPLOYMENT INSURANCE

 

I confirm and agree that I have not received any Employment Insurance benefits
from Human Resources and Development Canada, and I further confirm that there
are no

 

6

--------------------------------------------------------------------------------


 

amounts owed or outstanding by myself or the Company for Employment Insurance
benefits.  I hereby agree to indemnify and hold harmless the Company for any
amounts owing for Employment Insurance.

 

5.                                       HUMAN RIGHTS

 

I acknowledge that this Release and Confidentiality Agreement applies to any and
all claims I have or may have pursuant to the Alberta Human Rights Act or any
other applicable human rights legislation and further acknowledge or promise
that I have or will abandon, quit and withdraw any complaint filed by me.

 

6.                                       BENEFITS AND INSURANCE CLAIMS

 

I acknowledge and agree that all of my employment benefits ceased as at the date
of my termination, I have received all benefit entitlements, including insurance
benefits to date, and have no further claim against the Company for benefits.  I
fully accept sole responsibility to replace those benefits that I wish to
continue and to exercise conversion privileges, where applicable, with respect
to benefits.  In the event that I become disabled, I covenant not to sue the
Company for insurance or other benefits, or for loss of benefits.  I hereby
release the Company from any further obligations or liabilities arising from my
employment benefits.

 

7.                                       NON-DISCLOSURE

 

I agree that I will not divulge or disclose, directly or indirectly, the
contents of this Release and Confidentiality Agreement, or the terms of
settlement relating to my ceasing to be employed by the Company, to any person
including, but without limiting the generality of the foregoing, to employees or
former employees of the Company, except my legal and financial advisors on the
condition that they maintain the confidentiality thereof, or as required by law.

 

7

--------------------------------------------------------------------------------


 

8.                                       PRIVACY

 

I understand that the Company has collected, used and disclosed personal
information (as defined in the Alberta Personal Information Protection Act)
about me during the term of my employment with the Company, including health
information shared with the Company’s insurer for the purposes of managing my
potential disability claims with the Company and the Company’s insurer. I hereby
confirm that all such disclosures were made with my express consent.  I further
acknowledge and agree that this Release and Confidentiality Agreement applies to
any and all claims or complaints that I have or may have pursuant to any
applicable privacy legislation and further acknowledge or promise that I have or
will abandon, quit and withdraw any complaint filed by me.

 

9.                                       CONFIDENTIALITY

 

I recognize and acknowledge that during my employment with the Company I had
access to certain confidential and proprietary information, the disclosure of
which could be harmful to the interests of the Company.  As used herein,
“Confidential Information” shall include, but not be limited to, information, in
whatever form kept or recorded, pertaining to: inventions, discoveries,
know-how, ideas, computer programs, designs, algorithms, process and structures;
product information; research and development information; client information;
financial information; business process and methodology; strategic litigation
information; information respecting the Company’s business, its shareholders,
officers, directors, employees, projects, opportunities, operations, properties
or assets, or any other financial information of the Company whatsoever and any
other technical and business information of the Company which is confidential,
trade secret/or proprietary character.  I acknowledge and agree that I have
taken and will in future take appropriate precautions to safeguard the
Confidential Information.

 

8

--------------------------------------------------------------------------------


 

10.                                 INDEMNITY REGARDING TAX

 

I further agree to indemnify and save harmless the Company and shall be liable
to the Company for any claims in regards to non-deduction or insufficient
deduction of taxes or employment insurance monies in regards to the settlement
agreed to herein, including any legal costs, interest or penalties as may be
assessed or alleged against the Company.

 

11.                                 RETURN OF COMPANY PROPERTY

 

I agree to immediately return to the Company all Company property in my
possession or control, if I have not done so already.  Without limiting my
obligation, Company material includes all manuals, vehicles, communications
equipment, product information, price lists, displays and promotional material.

 

12.                                 UNDERSTANDING

 

I declare that I have had the opportunity to seek independent legal advice with
respect to the matters addressed in this Release and Confidentiality Agreement
and the terms of settlement which have been agreed to by myself and the
Company.  I fully understand this Release and Confidentiality Agreement and the
terms of settlement.  I have not been influenced by any representations or
statements made by or on behalf of the Company.  I voluntarily accept these
terms for the purpose of making full and final compromise, adjustments and
settlement of all claims as aforesaid.

 

9

--------------------------------------------------------------------------------


 

13.                                 COMPLETE AGREEMENT

 

I understand and agree that this Release and Confidentiality Agreement, and the
settlement letter to which this Release and Confidentiality Agreement has been
attached, contain the entire agreement between the Company and me, that such
agreement may not be modified except by mutual written agreement of me and the
Company, and that the terms of this Release and Confidentiality Agreement are
contractual and not a mere recital.

 

DATED at the City of Calgary, in the Province of Alberta, this 27th day of
September, 2010.

 

 

 

/s/ Jason A. Dubchak

 

/s/ Paul Amirault

 

Witness

Paul Amirault

 

10

--------------------------------------------------------------------------------